Citation Nr: 1451632	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-08 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to special monthly pension based on the need for aid and attendance or housebound status.  

2.  Entitlement to nonservice-connected (NSC) pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1973 to and from November 1990 to April 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a 
October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) which denied NSC pension benefits based on the Veteran's income, and denied special monthly pension based on the need for aid and attendance or housebound status.  

The Veteran testified at a July 2014 Board videoconference hearing; the hearing transcript has been associated with the record.  

The issues of entitlement to service connection for a back, neck, and knee disability have been raised by the Veteran in an April 2009 statement and during Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Special monthly pension is payable to individuals who are permanently bedridden or are so helpless as a result of nonservice-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 
38 U.S.C.A. § 1521 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.351(a), 3.352 (2014).  Special monthly pension is alternately payable to a veteran by reason of being permanently housebound.  Id.  This requirement is met when the veteran has a single disability rated at 100 percent and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound by reason of disability or disabilities.  38 U.S.C.A. § 1502; 1521(e); 38 C.F.R. 
§ 3.351(d) (2014).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  To date, the Veteran has not been afforded a VA examination to address whether he is in need of regular aid and attendance due to his combination of nonservice-connected disabilities.  The Veteran's VA physician indicated in March 2009 that the Veteran may need some help for aid and attendance due to his inability to stand and walk,  an April 2009 statement from the Veteran's private physician indicates that he is need of aid and attendance due to serious impairment with ambulation, and an additional April 2014 private evaluation and July 2014 Board hearing testimony indicates that the Veteran needs assistance with bathing, meal preparation, medication management, and transportation outside of the house, to include to medical appointments.  Accordingly, the Board finds that a remand for a VA aid and attendance/housebound examination is warranted. 

Because special monthly pension is payable to a veteran who is permanently housebound, a requirement which can be met if the Veteran has a single disability rated at 100 percent and has additional disability or disabilities independently ratable at 60 percent or more, on remand, the AOJ should evaluate and provide ratings for each of the Veteran's identified disabilities on remand. 

Improved (nonservice-connected) pension is a benefit payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23 (2014).  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2014). 

In determining annual countable income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a) (2014).  Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR. Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, SSA disability benefits are included as countable income.  

While the RO denied entitlement to NSC pension based on excessive income, the Veteran's income was not considered in light of the applicable MAPR rates for veteran receiving aid and attendance, or for a veteran who is housebound, with two dependents.  In light of Board's remand for additional development with regard to the claim for special monthly pension based on the need for aid and attendance or housebound status, the Board finds that the AOJ should readjudicate the issue of whether the Veteran's income is a bar to entitlement to NSC pension benefits on remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

During Board hearing testimony, the Veteran indicated that his spouse was currently working.  The income of the spouse is counted in calculating a veteran's income.  See 38 C.F.R. § 3.261(a), 3.262(b).  On remand, the AOJ should request that the Veteran submit updated eligibility verification reports to assess his current net worth and countable income, to include received by his spouse.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to address his claim for special monthly pension based on the need for regular aid and attendance or housebound status based on his combination nonservice-connected disabilities.  The record should be made available for review in connection with this request.

The examiner must review all pertinent records associated with the record and should provide an opinion as to whether the Veteran is in need of regular aid and attendance or is permanently housebound.

2.  The AOJ should request that the Veteran provide an updated Improved Pension Eligibility Verification Report and Medical Expense Report to assess his current net worth and countable income.  The AOJ should also request verification of income received from the Veteran's spouse and dependent child.  

3.  The AOJ should evaluate the Veteran's nonservice-connected disabilities and should associate an updated rating code sheet, listing the disability ratings assigned for his nonservice-connected disabilities, with the record.  

4.  The AOJ should readjudicate the issues of entitlement to special monthly pension based on the need for aid and attendance or housebound status and entitlement to NSC pension benefits, to include whether the Veteran's income is a bar to the receipt of nonservice-connected pension benefits with consideration of the MAPR rates for veteran receiving aid and attendance, or for a veteran who is housebound, if applicable.  If the benefit sought remains denied, the Veteran and representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



